Citation Nr: 0101155	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an earlier effective date for a total 
disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to March 
1970.  By rating action dated in June 1985 the Department of 
Veterans Affairs (VA) Regional Office (RO), Des Moines, Iowa, 
among other things, denied entitlement to a total rating 
based on individual unemployability.  The veteran appealed 
from the decision.  In June 1990 the Board of Veterans' 
Appeals (Board) affirmed the decision of the regional office.  

In an April 1992 rating action the evaluation for his 
service-connected disabilities was confirmed and continued 
and a total rating based on individual unemployability was 
denied.  On June 14, 1993 the veteran again submitted a claim 
for an increased rating for the service-connected 
disabilities.  In a March 1995 rating action, the regional 
office assigned increased evaluations for the service-
connected disabilities and granted entitlement to a total 
rating based on individual unemployability effective from 
June 14, 1993.  The veteran appealed for an earlier effective 
date for the grant of the total rating.

In correspondence since August 1999 the veteran and his 
representative have asserted that the June 1990 Board 
decision involved clear and unmistakable error.  That 
question is being considered in a separate decision.

In October 1999, the veteran initially raised claims that a 
rating action dated in June 1970 involved clear and 
unmistakable error in failing to grant service connection for 
a right elbow disability and that a June 1971 rating action 
was clearly erroneous in failing to grant an evaluation in 
excess of 30 percent for his service-connected left elbow 
disability.  The veteran also maintained that he never 
withdrew an appeal from a June 1974 rating action which 
reduced the evaluation for his left elbow disability.  It 
appears that these assertions are new claims and are not 
intertwined with the claim for an earlier effective date for 
the total rating based on individual unemployability.  These 
matters are accordingly referred to the regional office for 
appropriate action. 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In February 1985 the veteran submitted a claim for a 
total rating based on individual unemployability.

3.  In a June 1985 rating action the claim was denied by the 
regional office.  The veteran appealed from that decision.  
In June 1990 the Board of Veterans' Appeals affirmed the 
denial.  

4.  In April 1991 the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  In 
an August 1991 rating action the evaluation for his right 
elbow condition was increased from 30 percent to 40 percent.  
The evaluations for the remaining service-connected 
conditions were confirmed and continued.  A total rating 
based on individual unemployability was denied.  

5.  In September 1991 the veteran was notified of the action 
taken with regard to his service-connected disabilities.  

6.  In February 1992 additional evidence was submitted on 
behalf of the veteran with regard to the issues still 
pending.  In an April 1992 rating action the evaluations for 
his service-connected disabilities were confirmed and 
continued.  A total rating based on individual 
unemployability was denied.  The veteran was duly notified of 
the decisions, including the denial of his claim for a total 
rating based on individual unemployability and did not submit 
an appeal.  

7.  On June 14, 1993, the veteran again submitted a claim for 
an increased rating for his service-connected disabilities.  

8.  In an October 1994 rating action increased evaluations 
were assigned for the veteran's service-connected 
disabilities and the combined evaluation for the 
service-connected disabilities was increased from 60 percent 
to 80 percent effective from June 14, 1993.  

9.  In a March 1995 rating action a total rating based on 
individual unemployability was granted effective June 14, 
1993.  


CONCLUSIONS OF LAW

1.  The June 1990 Board decision and August 1991 and April 
1992 rating actions denying entitlement to a total rating 
based on individual unemployability did not involve clear and 
unmistakable error and are final.  38 U.S.C.A.§§  5107, 
7104(b), 7105 (West 1991); 38 C.F.R.§§  3.104(a), 20.302 
(2000).

2.  An effective date for the grant of a total rating based 
on individual unemployability prior to June 14, 1993, date of 
receipt of the claim is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record reflects that prior to 1985 the veteran had 
established service connection for a left elbow condition, 
rated 30 percent disabling; a right elbow condition, rated 
30 percent disabling; and a gastrointestinal disorder and 
hemorrhoids, each rated noncompensable.  The combined rating 
for the service-connected disabilities was 60 percent.

In February 1985 the veteran submitted a claim for a total 
rating based on individual unemployability.  He reported that 
he had last worked on a full-time basis in March 1984 and had 
become too disabled to work in October 1984.  He related that 
he had been self-employed in refrigeration service.  He 
indicated that he had completed high school and had had three 
years of vocational school.  He indicated that he was born in 
March 1945.  

In a June 1985 rating action the evaluations for the 
veteran's service-connected disabilities were confirmed and 
continued and a total rating based on individual 
unemployability was denied.  The veteran appealed from that 
decision.  

In June 1990 the Board of Veterans' Appeals denied 
entitlement to increased ratings for the veteran's 
service-connected disabilities and also denied entitlement to 
a total rating based on individual unemployability.  

The regional office thereafter received a September 1989 
report by Richard W. Pretorius, M.D., indicating that the 
veteran had a history of chronic pain in the abdomen dating 
back to 1968.  

The veteran was also examined by the VA in October 1990 and 
various findings were made including findings regarding his 
elbows and right lower quadrant.  

In April 1991 the veteran submitted a claim for an increased 
rating for his service-connected disabilities.  

There was submitted in connection with the claim in April 
1991 statement by G. J. Kosters, D.O., reflecting that the 
veteran had difficulty with his upper extremities with 
strength and movement and there were objective findings of 
muscle wasting in the hands and forearms.  

In an August 1991 rating action the evaluation for the 
veteran's right elbow condition was increased from 30 percent 
to 40 percent.  The evaluations for the other 
service-connected disabilities were confirmed and continued.  
The combined rating for the service-connected disabilities 
remained at 60 percent.  A total rating based on individual 
unemployability was denied.  

In September 1991 the veteran was notified of the action 
taken with regard to his service-connected disabilities.  

In February 1992 additional evidence was submitted on his 
behalf.  There was submitted a statement by a VA physician, 
the chief of the rehabilitation medical service at a VA 
medical center reflecting that he had seen the veteran in 
October 1991 for elbow and hand pain.  He indicated that the 
veteran had marked limitation of motion of both elbows and 
that both arms and his right leg were painful with use.  He 
stated that the veteran was not able to work.  

There was also submitted a copy of a report of the veteran's 
VA hospitalization in September 1991 for a low back pain with 
right leg pain and bilateral ulnar neuropathy.  

In an April 1992 rating action the evaluations for the 
veteran's service-connected disabilities were confirmed and 
continued.  A total rating based on individual 
unemployability was denied.  The veteran was notified of the 
decision later that same month, including the denial of a 
total rating based on individual unemployability.  The 
veteran did not submit an appeal from that decision.

The regional office later received a report of the veteran's 
VA hospitalization in April 1992 for abdominal pain, low back 
pain, bilateral ulnar neuropathy, degenerative joint disease 
of the elbows, right carpal tunnel syndrome and degenerative 
joint disease of the spine.  

On June 14, 1993, the veteran submitted another claim for an 
increased rating for his service-connected disabilities.  
There was submitted in connection with the claim copies of 
the September 1989 statement by Dr. Pretorius, the April 1991 
statement by Dr. Kosters and the April 1992 report of VA 
hospitalization.

In July 1993 the veteran was afforded a VA orthopedic 
examination.  Various findings were recorded including marked 
decrease in range of motion of the cervical and lumbar spine, 
shoulders, elbows and wrists.  

In January 1994 a number of records were received from the 
Social Security Administration including copies of various VA 
hospital reports reflecting hospitalization of the veteran on 
several occasions from 1984 to 1986.  The records included a 
disability determination finding that the veteran's 
disability had begun in May 1990 with a primary diagnosis of 
arthritis involving the elbows and a secondary diagnosis of 
fibromyalgia.  

The regional office later received a report by an 
Administrative Law Judge for the Social Security 
Administration dated in August 1991 finding that the veteran 
was entitled to a period of disability beginning in May 1990.  
It was indicated that the veteran had severe problems from 
degenerative arthritis of both elbows with ulnar neuritis and 
residual ulnar damage to the left hand and ulnar neuritis in 
the right arm with residuals of carpal tunnel surgery on the 
left and carpal tunnel syndrome on the right with arthritis 
of the lumbosacral spine and evidence of disc disease of the 
lumbosacral and cervical spines.  

The veteran testified at a hearing at the regional office in 
June 1994.  He provided testimony regarding his abdominal 
condition and his other service-connected disabilities.  

In an October 1994 rating action, pursuant to a decision by 
the regional office hearing officer, the evaluation for the 
veteran's right elbow condition was increased from 40 percent 
to 50 percent and the evaluation for the left elbow condition 
was increased from 30 percent to 40 percent.  The 
noncompensable evaluations for the abdominal condition and 
hemorrhoids were confirmed and continued.  Service connection 
was granted for chronic pain syndrome, rated 30 percent 
disabling.  The combined rating for the service-connected 
disabilities was increased from 60 percent to 80 percent 
effective from June 14, 1993.  

The regional office later received a report by a private 
hospital reflecting the veteran's treatment from December 
1993 to January 1994 for a right shoulder and right elbow 
problems.  There were also received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
during 1994 for conditions including his service-connected 
disabilities.  

In a March 1995 rating action a total rating based on 
individual unemployability was granted effective from June 
14, 1993.  

The veteran again testified at a hearing on appeal in August 
1996.  He indicated that his former occupation had been in 
air conditioning and refrigeration and as an electric 
repairman.  He stated that he had last worked in December 
1984 and had not engaged in any substantially gainful 
activity since that time.  He related that the problems with 
his hands and arms caused him to terminate his employment.  
He indicated that he had thereafter enrolled in a VA 
vocational rehabilitation program that had taken five and a 
half years to complete.  However, during that time he had had 
additional surgeries and had never been able to obtain 
employment.  He indicated in 1993 the Social Security 
Administration had found him to be disabled and awarded him 
benefits retroactive to April 1990.  

In May 1997 the veteran was afforded a VA neurological 
examination and in September of that year he was afforded a 
gastrointestinal examination.  

In February 1998 the veteran again testified at a hearing at 
the regional office.  His testimony was similar to that 
provided at the August 1996 hearing.  

The regional office thereafter received reports of VA 
outpatient treatment of the veteran in 1984 for his elbows 
and abdominal pain.  There was also received a copy of the 
statement by the chief of the rehabilitation medicine service 
at the VA medical center reflecting his October 1991 
consultation with the veteran.  There was also later received 
copies of the veteran's periods of hospitalization at VA 
medical centers in 1984 and 1985 for his elbow conditions and 
abdominal disorder.

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will the date of receipt of the claim or 
the date entitlement arose, whichever is the latter.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of several types of 
evidence will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniform services hospital will be accepted as the date 
of receipt of a claim.  38 C.F.R. § 3.157(b).

In February 1985 the veteran submitted a claim for a total 
rating based on individual unemployability.  In a June 1985 
rating action the claim was denied by the regional office and 
the veteran appealed from that decision.  In June 1990 the 
Board of Veterans' Appeals affirmed the denial.  Decisions of 
the Board of Veterans' Appeals are final in the absence of 
clear and unmistakable error which has not been demonstrated 
in this case.  Thus, the grant of the veteran's total rating 
based on individual unemployability could not be earlier than 
the June 1990 Board decision.  

In April 1991 the veteran again submitted a claim for an 
increased rating for his service-connected disabilities and 
in an August 1991 rating action the claim for an increased 
rating for the service-connected disabilities was denied 
together with a total rating based on individual 
unemployability.  In September 1991 the veteran was notified 
by the regional office of the action taken with regard to his 
claims.  In February 1992 additional evidence was submitted 
on behalf of the veteran pertinent to the issues still 
pending and in an April 1992 rating action the prior 
evaluations of the service-connected disabilities were 
confirmed and continued and a total rating based on 
individual unemployability was denied.  The veteran was duly 
notified of the decisions, including the denial of 
entitlement to a total rating based on individual 
unemployability.  Thus, those rating actions became final in 
the absence of clear and unmistakable error which has not 
been alleged by the veteran.  Thus, the effective date for 
the grant of the total rating based on individual 
unemployability could not precede those rating decisions.  

On June 14, 1993, the veteran again submitted a claim for an 
increased rating for his service-connected disabilities.  In 
June 1994 he testified at a hearing at the regional office 
and in an October 1994 rating action, pursuant to a decision 
by the hearing officer, the evaluations for his right and 
left elbow conditions were increased and service connection 
was established for chronic pain syndrome with the result 
that the combined rating for the service-connected 
disabilities was increased from 60 percent to 80 percent 
effective from June 14, 1993.  

In a March 1995 rating action a total rating based on 
individual unemployability was granted effective from June 
14, 1993, date of receipt of the veteran's claim.  In the 
Board's judgment, this is the earliest date from which the 
total rating based on individual unemployability may be 
granted.  

The record discloses that the veteran has not been gainfully 
employed since late 1984 and he has been found to be disabled 
by the Social Security Administration effective from May 
1990.  However, the decision by the Social Security 
Administration was not received until January 1994, 
subsequent to the veteran's June 1993 claim.  Thus, the 
decision by the Social Security Administration would not 
provide a basis for an earlier effective date for the grant 
of a total rating based on individual unemployability.  The 
records provided by the Social Security Administration 
include a number of reports of VA hospitalization of the 
veteran from 1984 to 1986; however, those reports were 
already of record and had been considered in the prior 
denials of his claim.  

Subsequent to the August 1991 and April 1992 rating actions 
denying entitlement to a total rating based on individual 
unemployability, the regional office received a report of the 
veteran's VA hospitalization in April 1992 primarily for his 
service-connected disabilities; however, the information in 
the hospital report does not establish that the veteran was 
totally disabled at that time.  The veteran has been examined 
by the VA on several occasions from July 1993 to July 1994 
and has also been treated on an outpatient basis by the VA 
during 1994 and 1995; however, the examinations and 
outpatient treatment records were after the fact and would 
not establish entitlement to an earlier effective date for 
the grant of a total rating based on individual 
unemployability.  The veteran's testimony at the hearings on 
appeal in June 1994, August 1996 and February 1998 also would 
not reflect the severity of his service-connected 
disabilities prior to June 1993.  Accordingly, as noted 
previously, the Board is unable to conclude that an effective 
date for the grant of the total rating based on individual 
unemployability prior to June 14, 1993, date of receipt of 
the veteran's reopened claim is warranted.  38 U.S.C.A. 
§§ 1155, 5110; 38 C.F.R. §§ 3.157, 3.400.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an earlier effective date for a total 
disability evaluation due to individual unemployability is 
not established.  The appeal is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

